UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2014 Aurora Horizons Fund Class A AHFAX Class C AHFCX Class Y AHFYX Investment Adviser Aurora Investment Management L.L.C. 300 North LaSalle Street, 52nd Floor Chicago, Illinois60654 Phone: 1-800-443-2862 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 CONSOLIDATED SCHEDULE OF INVESTMENTS 10 CONSOLIDATED SCHEDULE OF SECURITIES SOLD SHORT 31 CONSOLIDATED SCHEDULE OF OPTIONS WRITTEN 38 CONSOLIDATED SCHEDULE OF OPEN FUTURES CONTRACTS 42 CONSOLIDATED SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 44 CONSOLIDATED SCHEDULE OF TOTAL RETURN SWAPS 46 CONSOLIDATED SCHEDULE OF CREDIT DEFAULT SWAPS 48 CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES 50 CONSOLIDATED STATEMENT OF OPERATIONS 52 CONSOLIDATED STATEMENT OF CHANGES IN NET ASSETS 53 CONSOLIDATED FINANCIAL HIGHLIGHTS 54 CONSOLIDATED NOTES TO FINANCIAL STATEMENTS 57 NOTICE OF PRIVACY POLICY & PRACTICES 75 ADDITIONAL INFORMATION 76 Letter from the President Dear Shareholder, Thank you for your investment in Aurora Horizons Fund. Following is the semi-annual report for the six months ended August 31, 2014. Aurora Horizons Fund – Class Y delivered a total return of +0.86% for the six months ended August 31, 2014.Strategy returns were mixed during the period with gains from Event-Driven, Macro and Long/Short Equities more than offsetting losses from the Long/Short Credit and Short-Biased strategies. Entering this six month period, we had positioned the portfolio to be more offensively-oriented with an emphasis on fundamentally-driven strategies. We believed security selection strategies, particularly those exposed to corporate events, were poised to do well given the intersection of low intra-stock correlations, accommodative capital markets and pressure on management teams to maintain growth.With investors less focused on macro factors and fundamentals playing an increasing role in determining security valuation, the Fund increased its allocations to Long/Short Equities and Event-Driven.With this outlook, we trimmed allocations to Long/Short Credit and Macro, while Short-Biased stayed relatively unchanged. In many ways the environment has played out as expected. Long/Short Equities, our largest strategy weighting, delivered positive results, but less robust than anticipated due to continued headwinds on the short side and value lagging growth. Our Event-Driven strategy, the second largest allocation, was the best-performing strategy during the period, as the abundance of corporate activity translated into a number of idiosyncratic investment opportunities.Our decision to reduce the Long/Short Credit allocation was additive as tight spreads produced a more challenging environment. The Macro allocation was positive as a few trends emerged in fixed income and equities. Meanwhile, the Short-Biased strategy faced headwinds from appreciating equity markets, combined with declining volatility. We believe that the Fund’s sub-advisers, by employing deep fundamental research, prudent risk management, and dynamic exposure management, are helping the Fund to meet its objective of preserving capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets. Going forward, we remain constructive on corporate activity and how this will translate into results for our sub-advisers across a range of strategies. We are emphasizing our Event-Driven exposure given that these sub-advisers have multiple ways to benefit from mergers and acquisitions, spin-offs, and other value enhancing events, whether pursued by management alone or through the involvement of an engaged shareholder.Indirectly, our Long/Short Equities and Long/Short Credit strategies could also capitalize on this same dynamic. With the possibility of a changing macro landscape, especially one with normalization of interest rates and increasing volatility, we continue to believe stock price dispersion will increase, creating a rich environment for our Long/Short Equities sub-advisers.At the same time, should stock price dispersion not increase, our Macro strategy should be well positioned to benefit from that market environment.The Short-Biased strategy remains attractive as low levels of implied volatility are presenting compelling entry points for constructing asymmetric hedges designed to minimize portfolio losses in times of market stress. 3 The Fund’s turnover during the period covered by this letter was approximately 89.89%, a level that reflects the active trading strategies pursued by the Fund’s sub-advisers. Given that the Fund’s sub-advisers employ flexible investment strategies, this level of turnover is in line with our expectations, and indicative of the dynamic nature of the portfolio. On the following pages of this report please find specific details of Aurora Horizons Fund’s holdings and operations. If you have any questions regarding your investment in the Fund, please contact your financial advisor. We also encourage you to visit the Fund’s website at www.AuroraHorizons.com for more information, including daily prices and monthly performance data. We value your investment in Aurora Horizons Fund and thank you for the opportunity to assist you and your financial advisor in achieving your financial goals. Scott C. Schweighauser President, Aurora Investment Management L.L.C. Portfolio Manager, Aurora Horizons Fund 4 AURORA HORIZONS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including management fees, distribution (12b-1) fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period (3/1/2014 – 8/31/2014). Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses.If you purchase Class A shares of the Fund you will pay an initial sales charge of up to 5.75% when you invest.Class A shares are also subject to a contingent deferred sales charge of 1.00% for purchases of $1,000,000 or more that are redeemed within eighteen months of purchase.A 1.00% contingent deferred sales charge is imposed on Class C shares redeemedwithin twelve months of purchase.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line 5 AURORA HORIZONS FUND Expense Example (Continued) (Unaudited) of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Class A Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2014 – March 1, 2014 August 31, 2014 August 31, 2014* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Class A shares annualized expense ratio of 2.90%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $13.30. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $13.34. Class C Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2014 – March 1, 2014 August 31, 2014 August 31, 2014* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Class C shares annualized expense ratio of 3.65%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $17.06. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $17.11. Class Y Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2014 – March 1, 2014 August 31, 2014 August 31, 2014* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Class Y shares annualized expense ratio of 2.65%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the period since inception. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $12.05. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $12.08. 6 AURORA HORIZONS FUND Investment Highlights (Unaudited) The Fund seeks to preserve capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets.The Adviser seeks to achieve the Fund’s investment objective by allocating its assets primarily among a select group of experienced sub-advisers (each, a “Sub-Adviser”) who implement a number of different alternative investment strategies and invest in a variety of markets.The Adviser is responsible for identifying and researching potential Sub-Advisers, monitoring the performance of the Sub-Advisers and allocating and reallocating the Fund’s assets among Sub-Advisers.The identity and number of Sub-Advisers and the Adviser’s allocation of Fund assets among them will change over time.As of August 31, 2014 the Fund had 21.35% foreign concentration for long securities.The allocation of portfolio holdings as of August 31, 2014 was as follows: Allocation of Portfolio Holdings (as a percentage of net assets) * Valued at the net unrealized appreciation (depreciation). Continued 7 AURORA HORIZONS FUND Investment Highlights (Continued) (Unaudited) Annualized Total Returns as of August 31, 2014(1) Since Inception 1 Year (3/27/13) Aurora Horizons Fund Class A (with sales charge) 0.09% (0.26)% Class A (without sales charge) 6.23% 3.95% Class C (with sales charge) 4.34% 3.13% Class C (without sales charge) 5.34% 3.13% Class Y 6.43% 4.16% S&P 500® Total Return Index 25.25% 21.46% HFRI Fund of Funds Composite Index 7.85% 5.71% With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75% for Class A and the applicable contingent deferred sales charge for Class C. Returns without sales charges do not reflect the current maximum sales charges. Had the sales charges been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-443-2862. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date. The performance for Class Y shares does not reflect any sales charges. The graph does not reflect any future performance. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. HFRI Fund of Funds Composite Index is an unmanaged, equally-weighted hedge fund index including over 800 domestic and offshore funds of funds.Funds included within the index either have at least $50 million in assets under management or have been actively trading for at least twelve (12) months.Performance information is submitted by the funds of funds to the index provider, which does not audit the information submitted.The index is rebalanced monthly.Performance data is net of all fees charged by the hedge funds.Index returns are calculated three times each month and are subject to periodic recalculation by Hedge Fund Research, Inc.The Fund does not expect to update the index returns provided if subsequent recalculations cause such returns to change.In addition, because of these recalculations, the HFRI Index returns reported by the Fund may differ from the index returns for the same period published by others. 8 AURORA HORIZONS FUND Investment Highlights (Continued) (Unaudited) Growth of $100,000 Investment(1) The minimum investment for Class A and Class C is $2,500. Inception date. Reflects 5.75% initial sales charge. Data for the HFRI Fund of Funds Composite Index is only available for monthly periods; therefore this chart reflects growth for the period beginning March 31, 2013. 9 AURORA HORIZONS FUND Consolidated Schedule of Investments August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 61.68% Aerospace & Defense – 4.19% B/E Aerospace, Inc. (b) $ Boeing Co. (e) CAE, Inc. (a) Exelis, Inc. General Dynamics Corp. Lockheed Martin Corp. (e) Northrop Grumman Corp. Rolls-Royce Holdings PLC (a) Safran SA (a) Textron, Inc. Triumph Group, Inc. (e) Zodiac Aerospace (a) Air Freight & Logistics – 0.36% Expeditors International of Washington, Inc. (g) United Parcel Service, Inc. (g) Airlines – 0.45% American Airlines Group, Inc. Delta Air Lines, Inc. Southwest Airlines Co. United Continental Holdings, Inc. (b) Auto Components – 1.71% American Axle & Manufacturing Holdings, Inc. (b) Delphi Automotive PLC (a) Faurecia (a) Goodyear Tire & Rubber Co. (e) Koito Manufacturing Co. Ltd. (a) Lear Corp. (e) Automobiles – 0.14% Ford Motor Co. General Motors Co. The accompanying notes are an integral part of these consolidated financial statements. 10 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 61.68% (Continued) Banks – 2.34% Bank Of America Corp. (e) $ CIT Group, Inc. Comerica, Inc. (e) Danske Bank A/S (a) JPMorgan Chase & Co. Keycorp Regions Financial Corp. (e) Wells Fargo & Co. (g) Zions Bancorporation (e) Beverages – 1.68% Anheuser Busch InBev NV – ADR Coca-Cola Co. (g) Dr. Pepper Snapple Group, Inc. (e) Molson Coors Brewing Co. (e) PepsiCo, Inc. (e) Building Products – 0.16% Masco Corp. Capital Markets – 1.68% Bank of New York Mellon Corp. (g) Charles Schwab Corp. (e) GAM Holding AG (a) Invesco Ltd. (a) Northern Trust Corp. (e) Chemicals – 3.19% Air Products & Chemicals, Inc. Air Water, Inc. (a) Akzo Nobel NV (a) Celanese Corp. Cytec Industries, Inc. Kuraray Co. Ltd. (a) LyondellBasell Industries NV (a) Monsanto Co. (e) Taminco Corp. (b) The accompanying notes are an integral part of these consolidated financial statements. 11 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 61.68% (Continued) Commercial Services & Supplies – 1.96% Pitney Bowes, Inc. $ RR Donnelley & Sons Co. Secom Co. Ltd. (a) Serco Group PLC (a) Tyco International Ltd. (a) Construction & Engineering – 0.35% Quanta Services, Inc. (b)(e) Construction Materials – 0.13% Holcim Ltd. (a) Consumer Finance – 0.59% American Express Co. (g) Capital One Financial Corp. Discover Financial Services Santander Consumer USA Holdings, Inc. (e) Containers & Packaging – 1.54% Owens-Illinois, Inc. (b)(e) Packaging Corp. of America Diversified Consumer Services – 0.11% Bridgepoint Education, Inc. (b) H&R Block, Inc. Diversified Financial Services – 2.79% AerCap Holdings NV (a)(b) ASX Ltd. (a) Berkshire Hathaway, Inc. (b)(e)(g) CME Group, Inc. Far East Horizon Ltd. (a) ING Groep NV (a)(b) Leucadia National Corp. (e) Rescap Liquidating Trust (b) Voya Financial, Inc. The accompanying notes are an integral part of these consolidated financial statements. 12 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 61.68% (Continued) Diversified Telecommunication Services – 0.09% Verizon Communications, Inc. $ Electric Utilities – 0.96% American Electric Power Co., Inc. Endesa SA (a) Exelon Corp. (e) Electrical Equipment – 0.76% General Cable Corp. OSRAM Licht AG (a)(b) Electronic Equipment, Instruments & Components – 0.34% Avnet, Inc. Corning, Inc. (g) Energy Equipment & Services – 4.54% Baker Hughes, Inc. (e) Cameron International Corp. (b)(e) Ensco PLC (a) Halliburton Co. (e) John Wood Group PLC (a) Nabors Industries Ltd. (a) National Oilwell Varco, Inc. Oil States International, Inc. (b)(e) Patterson-UTI Energy, Inc. Superior Energy Services, Inc. Technip SA (a) Food & Staples Retailing – 1.42% CVS Caremark Corp. (e)(g) Kroger Co. (e) Walgreen Co. (g) Wal-Mart Stores, Inc. (e) The accompanying notes are an integral part of these consolidated financial statements. 13 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 61.68% (Continued) Food Products – 2.57% Archer-Daniels-Midland Co. (e) $ Aryzta AG (a) Campbell Soup Co. (e) Kellogg Co. (e) Kerry Group PLC (a) Kraft Foods Group, Inc. Mondelez International, Inc. Nutreco NV (a) Tyson Foods, Inc. WhiteWave Foods Co. (b) Health Care Equipment & Supplies – 0.60% Abbott Laboratories (g) BioMerieux (a) Smith & Nephew PLC – ADR Health Care Providers & Services – 2.05% Aetna, Inc. (e) Cigna Corp. Fresenius SE & KGaA (a) HCA Holdings, Inc. (b) Orpea (a) Sonic Healthcare Ltd. (a) UDG Healthcare PLC (a) WellPoint, Inc. Hotels, Restaurants & Leisure – 0.99% Carnival Corp. (a) Hotel Shilla Co. Ltd. (a) MGM Resorts International (b) Royal Caribbean Cruises Ltd. (a)(e) Tim Hortons, Inc. (a) Household Durables – 1.51% Harman International Industries, Inc. (e) Mohawk Industries, Inc. (b)(e) PulteGroup, Inc. The accompanying notes are an integral part of these consolidated financial statements. 14 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 61.68% (Continued) Household Durables – 1.51% (Continued) Whirlpool Corp. $ Independent Power Producers and Energy Traders – 0.06% NRG Energy, Inc. Industrial Conglomerates – 1.79% Danaher Corp. DCC PLC (a) First Pacific Co. Ltd. (a) ThyssenKrupp AG (a)(b) Insurance – 0.71% American International Group, Inc. (g) Hartford Financial Services Group, Inc. (e) 50 MetLife, Inc. Prudential Financial, Inc. Reinsurance Group of America, Inc. (e) Internet Software & Services – 1.00% Google, Inc. – Class A (b)(g) Google, Inc. – Class C (b) Open Text Corp. (a) Spark Networks, Inc. (b) Yahoo!, Inc. (b)(e) Yelp, Inc. (b) IT Services – 1.61% Accenture PLC (a)(e)(g) Amdocs Ltd. (a) AtoS (a) Computer Sciences Corp. Itochu Techno-Solutions Corp. (a) Nomura Research Institute Ltd. (a) Xerox Corp. The accompanying notes are an integral part of these consolidated financial statements. 15 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 61.68% (Continued) Leisure Products – 0.01% Hasbro, Inc. $ Machinery – 2.58% Caterpillar, Inc. (e) Cummins, Inc. Harsco Corp. Kurita Water Industries Ltd. (a) Sulzer AG (a) Terex Corp. Trinity Industries, Inc. (e) Valmont Industries, Inc. Volvo AB (a) Wartsila OYJ Abp (a) Media – 4.08% CBS Corp. (e) Comcast Corp. – Class A Special Comcast Corp. – Class A DIRECTV (b)(g) DISH Network Corp. (b)(e) Liberty Global PLC – Class C (a)(b) Liberty Global PLC – Class A (a)(b) Sinclair Broadcast Group, Inc. (g) Time Warner Cable, Inc. (e) Time Warner, Inc. Tribune Media Co. (b)(e) Walt Disney Co. (g) Metals & Mining – 0.03% Freeport-McMoRan, Inc. Multiline Retail – 1.65% Dollar General Corp. (b)(e) Family Dollar Stores, Inc. Kohl’s Corp. (g) Macy’s, Inc. Target Corp. (g) The accompanying notes are an integral part of these consolidated financial statements. 16 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 61.68% (Continued) Multi-Utilities – 0.74% Dominion Resources, Inc. (e) $ Sempra Energy Oil, Gas & Consumable Fuels – 0.97% Antero Resources Corp. (b)(e) Chesapeake Energy Corp. ConocoPhillips (e) Devon Energy Corp. (e) Gulfport Energy Corp. (b)(e) Hess Corp. Kinder Morgan, Inc. Marathon Petroleum Corp. Murphy Oil Corp. Oasis Petroleum, Inc. (b) Valero Energy Corp. (e) Whiting Petroleum Corp. (b) Williams Companies, Inc. (e) Personal Products – 0.00% Herbalife Ltd. (a) Pharmaceuticals – 0.87% AbbVie, Inc. Actavis PLC (a)(b) Allergan, Inc. AstraZeneca PLC – ADR Mallinckrodt PLC (a)(b) Professional Services – 0.61% Manpowergroup, Inc. Robert Half International, Inc. Teleperformance (a) Real Estate Management & Development – 0.28% CBRE Group, Inc. (b) The accompanying notes are an integral part of these consolidated financial statements. 17 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 61.68% (Continued) Road & Rail – 0.61% Hertz Global Holdings, Inc. (b) $ Norfolk Southern Corp. Semiconductors & Semiconductor Equipment – 1.14% Avago Technologies Ltd. Broadcom Corp. Freescale Semiconductor Ltd. (a)(b)(e) Intel Corp. (e) Marvell Technology Group Ltd. (a) Micron Technology, Inc. (b) NXP Semiconductors NV (a)(b) Skyworks Solutions, Inc. Software – 0.36% Adobe Systems, Inc. (b) Microsoft Corp. (e) ServiceNow, Inc. (b) Vringo, Inc. (b) Specialty Retail – 1.30% Advance Auto Parts, Inc. (e) Bed Bath & Beyond, Inc. (b)(e)(g) Best Buy Co., Inc. CarMax, Inc. (b)(g) Foot Locker, Inc. L Brands, Inc. Lowe’s Companies, Inc. PetSmart, Inc. Technology Hardware, Storage & Peripherals – 0.82% Apple, Inc. (e)(g) Hewlett-Packard Co. Seagate Technology PLC (a) Western Digital Corp. The accompanying notes are an integral part of these consolidated financial statements. 18 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 61.68% (Continued) Textiles, Apparel & Luxury Goods – 0.19% Coach, Inc. (g) $ Thrifts & Mortgage Finance – 0.38% Federal Home Loan Mortgage Corp. (b) Federal National Mortgage Association (b) Ocwen Financial Corp. (b) Tobacco – 0.01% Reynolds American, Inc. Transportation Infrastructure – 0.51% SATS Ltd. (a) Wireless Telecommunication Services – 0.17% Tim Participacoes SA – ADR T-Mobile US, Inc. (b) TOTAL COMMON STOCKS (Cost $115,001,599) PREFERRED STOCKS – 0.25% Banks – 0.25% GMAC Capital Trust I TOTAL PREFERRED STOCKS (Cost $516,686) Principal Amount CORPORATE BONDS – 4.90% Automobiles – 0.16% General Motors Co. 6.250%, 10/02/2043 $ Chemicals – 0.49% Hexion US Finance Corp. 8.875%, 02/01/2018 9.000%, 11/15/2020 The accompanying notes are an integral part of these consolidated financial statements. 19 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 4.90% (Continued) Communications Equipment – 0.16% Avaya, Inc. 10.500%, 03/01/2021 (h) $ $ Distributors – 0.30% HD Supply, Inc. 11.500%, 07/15/2020 Diversified Consumer Services – 0.15% Board of Trustees of The Leland Stanford Junior University 4.249%, 05/01/2054 Massachusetts Institute of Technology 4.678%, 07/01/2114 Diversified Telecommunication Services – 0.16% Telecom Italia SpA 5.303%, 05/30/2024 (a)(h) Energy Equipment & Services – 0.20% Hercules Offshore, Inc. 10.250%, 04/01/2019 (h) Health Care Providers & Services – 0.75% Gentiva Health Services, Inc. 11.500%, 09/01/2018 InVentiv Health, Inc. 10.000%, 08/15/2018 (h) 11.000%, 08/15/2018 (h) 11.000%, 08/15/2018 (h) Hotels, Restaurants & Leisure – 0.09% Caesars Entertainment Operating Co., Inc. 5.750%, 10/01/2017 (i) Independent Power Producers and Energy Traders – 0.12% Calpine Corp. 5.750%, 01/15/2025 The accompanying notes are an integral part of these consolidated financial statements. 20 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 4.90% (Continued) Media – 0.07% Ono Finance II PLC 10.875%, 07/15/2019 (a)(h) $ $ Visant Corp. 10.000%, 10/01/2017 Oil, Gas & Consumable Fuels – 0.60% Access Midstream Partners LP 4.875%, 05/15/2023 Midcontinent Express Pipeline LLC 6.700%, 09/15/2019 (h) Whiting Petroleum Corp. 5.000%, 03/15/2019 Williams Companies, Inc. 7.750%, 06/15/2031 Semiconductors & Semiconductor Equipment – 0.23% Advanced Micro Devices, Inc. 7.750%, 08/01/2020 Software – 0.47% Interface Security Systems Holdings, Inc. 9.250%, 01/15/2018 Specialty Retail – 0.41% Chinos Intermediate Holdings A, Inc. 7.750%, 05/01/2019 (h) Technology Hardware, Storage & Peripherals – 0.09% Hewlett-Packard Co. 6.000%, 09/15/2041 Utilities – 0.04% Energy Future Intermediate Holding Co. LLC 0.000%, 12/01/2020 (f) Wireless Telecommunication Services – 0.41% Altice Finco SA 8.125%, 01/15/2024 (a)(h) The accompanying notes are an integral part of these consolidated financial statements. 21 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 4.90% (Continued) Wireless Telecommunication Services – 0.41% (Continued) Intelsat Luxembourg SA 8.125%, 06/01/2023 (a) $ $ Wind Acquisition Finance SA 4.750%, 07/15/2020 (a)(h) TOTAL CORPORATE BONDS (Cost $10,079,632) MUNICIPAL BONDS – 1.73% Alabama – 0.01% Alabaster Board of Education 4.000%, 09/01/2044 Arizona – 0.32% La Paz County Industrial Development Authority 7.000%, 03/01/2034 California – 0.23% Bay Area Toll Authority 5.000%, 04/01/2054 Clovis Unified School District 3.500%, 08/01/2034 Norco Community Redevelopment Agency Successor Agency 3.250%, 03/01/2028 Palm Springs Financing Authority 3.625%, 11/01/2033 San Juan Unified School District 3.000%, 08/01/2027 Colorado – 0.02% Colorado Educational & Cultural Facilities Authority 4.000%, 11/15/2037 4.125%, 11/15/2044 Connecticut – 0.02% Greater New Haven Water Pollution Control Authority 4.000%, 08/15/2035 The accompanying notes are an integral part of these consolidated financial statements. 22 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 1.73% (Continued) Florida – 0.05% St. Johns River Power Park 3.500%, 10/01/2031 $ $ 3.625%, 10/01/2032 Idaho – 0.02% University of Idaho 5.250%, 04/01/2039 Illinois – 0.09% Chicago Midway International Airport 5.000%, 01/01/2041 City of Chicago, IL 5.250%, 01/01/2033 Knox & Warren Counties Community Unit School District No. 205 4.250%, 01/01/2043 Village of Bedford Park, IL Water System Revenue 4.000%, 12/01/2034 Kansas – 0.12% Butler County Unified School District No. 375 3.250%, 09/01/2029 3.375%, 09/01/2030 3.500%, 09/01/2031 Seward County Unified School District No. 480 Liberal 3.375%, 09/01/2029 4.250%, 09/01/2039 Wyandotte County-Kansas City Unified Government Utility System Revenue 5.000%, 09/01/2044 Louisiana – 0.01% Louisiana Local Government Environmental Facilities & Community Development Authority 3.750%, 09/01/2039 The accompanying notes are an integral part of these consolidated financial statements. 23 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 1.73% (Continued) Maryland – 0.01% County of Baltimore, MD 3.000%, 02/01/2027 $ $ Michigan – 0.03% City of Calhoun, MI 3.625%, 04/01/2036 3.750%, 04/01/2039 Missouri – 0.03% Health & Educational Facilities Authority of the State of Missouri 4.072%, 10/15/2044 Nebraska – 0.06% City of Fremont, NE 3.750%, 07/15/2034 New Jersey – 0.01% New Jersey Educational Facilities Authority 3.500%, 09/01/2027 New York – 0.01% New York City Transitional Finance Authority Future Tax Secured Revenue 4.000%, 08/01/2039 Ohio – 0.47% Bethel Local School District 4.000%, 11/01/2051 Brunswick City School District 3.500%, 12/01/2028 3.500%, 12/01/2029 3.750%, 12/01/2031 Buckeye Tobacco Settlement Financing Authority 5.125%, 06/01/2024 City of Westlake, OH 4.000%, 12/01/2037 4.000%, 12/01/2041 4.125%, 12/01/2044 Cloverleaf Local School District 3.500%, 03/01/2032 The accompanying notes are an integral part of these consolidated financial statements. 24 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 1.73% (Continued) Ohio – 0.47% (Continued) County of Cuyahoga, OH 3.625%, 12/01/2035 $ $ County of Franklin, OH 3.750%, 06/01/2033 Groveport-Madison Local School District 4.000%, 10/01/2052 Lebanon City School District 4.250%, 12/01/2050 Liberty Center School District 4.000%, 11/01/2044 4.125%, 11/01/2051 Ohio Air Quality Development Authority 3.625%, 12/01/2033 (c) Pennsylvania – 0.04% Beaver County Industrial Development Authority 3.500%, 04/01/2041 (c) Bethlehem Authority 3.625%, 11/15/2029 Puerto Rico – 0.01% Puerto Rico Highways & Transportation Authority 5.550%, 07/01/2018 5.850%, 07/01/2025 Texas – 0.14% Arlington Higher Education Finance Corp. 4.000%, 08/15/2039 4.000%, 08/15/2042 City of Frisco, TX 3.500%, 02/15/2034 3.500%, 02/15/2034 Coppell Independent School District 3.750%, 08/15/2044 Klein Independent School District 4.000%, 02/01/2044 The accompanying notes are an integral part of these consolidated financial statements. 25 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 1.73% (Continued) Utah – 0.03% Utah State Charter School Finance Authority 4.250%, 10/15/2046 $ $ TOTAL MUNICIPAL BONDS (Cost $3,424,462) BANK LOANS – 0.88% Internet Brands 8.500%, 06/27/2022 Travelport, LLC 6.250%, 06/26/2019 Wyle Services Corp. 5.000%, 05/21/2021 TOTAL BANK LOANS (Cost $1,773,443) Shares INVESTMENT COMPANIES – 0.38% Blackrock MuniAssets Fund, Inc. Eaton Vance Municipal Income Term Trust Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund TOTAL INVESTMENT COMPANIES (Cost $699,223) Contracts PURCHASED OPTIONS – 0.82% Call Options – 0.57% AstraZeneca PLC Expiration: September 2014, Exercise Price $80.00 15 Berkshire Hathaway, Inc. Expiration: January 2015, Exercise Price $75.00 61 Capital One Financial Corp. Expiration: September 2014, Exercise Price $85.00 Chicago Board Options Exchange Volatility Index Expiration: September 2014, Exercise Price $40.00 (d) Dow Chemical Co. Expiration: September 2014, Exercise Price $55.00 15 EI Du Pont de Nemours & Co. Expiration: October 2014, Exercise Price $65.00 60 Ford Motor Co. Expiration: September 2014, Exercise Price $18.00 The accompanying notes are an integral part of these consolidated financial statements. 26 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Contracts Value PURCHASED OPTIONS – 0.82% (Continued) Call Options – 0.57% (Continued) General Motors Co. Expiration: January 2015, Exercise Price $20.00 $ Norfolk Southern Corp. Expiration: September 2014, Exercise Price $110.00 Rio Tinto PLC Expiration: September 2014, Exercise Price $60.00 88 SPDR S&P rust Expiration: December 2014, Exercise Price $193.00 (d) 10 Expiration: January 2015, Exercise Price $186.00 63 Expiration: January 2015, Exercise Price $205.00 United Parcel Service, Inc. Expiration: January 2015, Exercise Price $60.00 2 Vale SA Expiration: September 2014, Exercise Price $15.00 65 Xilinx, Inc. Expiration: September 2014, Exercise Price $44.00 Put Options – 0.25% Allergan, Inc. Expiration: October 2014, Exercise Price $140.00 41 Chipotle Mexican Grill, Inc. Expiration: January 2015, Exercise Price $540.00 5 Consumer Discretionary Select Sector SPDR Fund Expiration: September 2014, Exercise Price $57.00 (d) 30 Expiration: September 2014, Exercise Price $62.00 (d) 3 23 Consumer Staples Select Sector SPDR Fund Expiration: September 2014, Exercise Price $38.00 (d) 50 Expiration: September 2014, Exercise Price $41.00 (d) 7 39 CurrencyShares Australian Dollar Trust Expiration: September 2014, Exercise Price $87.00 (d) Expiration: September 2014, Exercise Price $88.00 (d) 13 33 Energy Select Sector SPDR Fund Expiration: September 2014, Exercise Price $78.00 (d) 14 63 Expiration: September 2014, Exercise Price $85.00 (d) 5 28 Financial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $18.00 (d) Expiration: September 2014, Exercise Price $21.00 (d) 12 24 Health Care Select Sector SPDR Fund Expiration: September 2014, Exercise Price $51.00 (d) 40 60 Expiration: September 2014, Exercise Price $56.00 (d) 3 9 The accompanying notes are an integral part of these consolidated financial statements. 27 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Contracts Value PURCHASED OPTIONS – 0.82% (Continued) Put Options – 0.25% (Continued) Industrial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $46.00 (d) 40 $ Expiration: September 2014, Exercise Price $48.00 (d) 5 15 iShares 20+ Year Treasury Bond ETF Expiration: September 2014, Exercise Price $96.00 (d) 20 10 Expiration: September 2014, Exercise Price $105.00 (d) 5 5 iShares China Large-Cap ETF Expiration: September 2014, Exercise Price $33.50 (d) 50 75 Expiration: September 2014, Exercise Price $34.50 (d) 25 37 Expiration: January 2015, Exercise Price $35.00 (d) 5 iShares MSCI EAFE ETF Expiration: October 2014, Exercise Price $54.00 (d) 70 Expiration: October 2014, Exercise Price $62.00 (d) 70 iShares MSCI Emerging Markets ETF Expiration: September 2014, Exercise Price $35.00 (d) 20 10 Expiration: September 2014, Exercise Price $39.50 (d) 10 20 Expiration: October 2014, Exercise Price $36.00 (d) 70 Expiration: October 2014, Exercise Price $42.00 (d) 70 iShares MSCI Germany ETF Expiration: January 2015, Exercise Price $25.00 (d) 50 Expiration: January 2015, Exercise Price $29.00 (d) 10 iShares MSCI Hong Kong ETF Expiration: September 2014, Exercise Price $17.00 (d) 50 Expiration: September 2014, Exercise Price $19.00 (d) 50 iShares MSCI South Korea Capped ETF Expiration: January 2015, Exercise Price $54.00 (d) 20 Expiration: January 2015, Exercise Price $59.00 (d) 7 iShares Russell 2000 ETF Expiration: September 2014, Exercise Price $95.00 (d) 40 Expiration: September 2014, Exercise Price $103.00 (d) 10 Expiration: September 2014, Exercise Price $112.00 Expiration: September 2014, Exercise Price $115.00 (d) 3 iShares US Real Estate ETF Expiration: September 2014, Exercise Price $67.00 (d) Japanese Yen Future Option Expiration: September 2014, Exercise Price $92.00 (d) 1 6 Materials Select Sector SPDR Fund Expiration: September 2014, Exercise Price $40.00 (d) 40 40 Expiration: September 2014, Exercise Price $45.00 (d) 5 15 The accompanying notes are an integral part of these consolidated financial statements. 28 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Contracts Value PURCHASED OPTIONS – 0.82% (Continued) Put Options – 0.25% (Continued) SPDR Barclays High Yield Bond ETF Expiration: January 2015, Exercise Price $36.00 (d) 30 $ Expiration: January 2015, Exercise Price $40.00 (d) 10 SPDR S&P rust Expiration: September 2014, Exercise Price $155.00 (d) Expiration: September 2014, Exercise Price $166.00 (d) Expiration: October 2014, Exercise Price $185.00 (d) Expiration: December 2014, Exercise Price $163.00 (d) 10 Expiration: January 2015, Exercise Price $90.00 Expiration: January 2015, Exercise Price $130.00 Expiration: January 2015, Exercise Price $165.00 Expiration: January 2015, Exercise Price $186.00 63 Expiration: January 2015, Exercise Price $192.00 Technology Select Sector SPDR Fund Expiration: September 2014, Exercise Price $30.00 (d) 40 40 Expiration: September 2014, Exercise Price $36.00 (d) 5 8 Utilities Select Sector SPDR Fund Expiration: September 2014, Exercise Price $35.00 (d) 40 40 Expiration: September 2014, Exercise Price $39.00 (d) 5 15 Vanguard FTSE Europe ETF Expiration: September 2014, Exercise Price $55.00 (d) WisdomTree Japan Hedged Equity Fund Expiration: January 2015, Exercise Price $44.38 (d) 20 Whole Foods Market, Inc. Expiration: January 2015, Exercise Price $45.25 44 TOTAL PURCHASED OPTIONS (Cost $2,392,462) The accompanying notes are an integral part of these consolidated financial statements. 29 AURORA HORIZONS FUND Consolidated Schedule of Investments (Continued) August 31, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 28.82% Money Market Funds – 28.82% Fidelity Institutional Money Market Portfolio, 0.044% (c)(d)(e) $ $ First American Prime Obligations Fund, 0.016% (c)(d)(e) STIT – Liquid Assets Portfolio, 0.056% (c)(d)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $58,710,978) Total Investments (Cost $192,598,485) – 99.46% Assets in Excess of Other Liabilities – 0.54% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR – American Depositary Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Variable rate security. The rate shown is as of August 31, 2014. (d) All or a portion of this security is held by Aurora Horizons Fund CFC Ltd. (e) All or a portion of this security is pledged as collateral for securities sold short and derivative instruments including written options, swaps, forwards, and futures with an aggregate fair value of $38,210,122. (f) Represents a security in default. (g) All or a portion of this security may be subject to call options written. (h) Securities issued pursuant to Rule 144A under the Securities Act of 1933. Such securities are deemed to be liquid and the aggregate value, $3,685,486, represents 1.81% of net assets. (i) This security is deemed to be illiquid. The value of the security, $186,480, represents 0.09% of net assets. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®). GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these consolidated financial statements. 30 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short August 31, 2014 (Unaudited) Shares Value COMMON STOCKS Aerospace & Defense Esterline Technologies Corp. ) $ ) TransDigm Group, Inc. ) ) ) Air Freight & Logistics Expeditors International of Washington, Inc. ) ) FedEx Corp. ) ) ) Auto Components Johnson Controls, Inc. ) ) Automobiles Harley Davidson, Inc. ) ) Tesla Motors, Inc. ) ) ) Banks PNC Financial Services Group, Inc. ) ) SVB Financial Group ) ) Wells Fargo & Co. ) ) ) Beverages Monster Beverage Corp. ) ) Building Products Masco Corp. ) ) Capital Markets Goldman Sachs Group, Inc. ) ) Morgan Stanley ) ) TD Ameritrade Holding Corp. ) ) ) Chemicals Dow Chemical Co. ) ) FMC Corp. ) ) Huntsman Corp. ) ) WR Grace & Co. ) ) ) The accompanying notes are an integral part of these consolidated financial statements. 31 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Commercial Services & Supplies Stericycle, Inc. ) $ ) Construction & Engineering Fluor Corp. ) ) Jacobs Engineering Group, Inc. ) ) ) Construction Materials Vulcan Materials Co. ) ) Diversified Financial Services Moody’s Corp. ) ) NASDAQ OMX Group, Inc. ) ) ) Electric Utilities Southern Co. ) ) Electrical Equipment Emerson Electric Co. ) ) Rockwell Automation, Inc. ) ) Sensata Technologies Holding NV (a) ) ) SolarCity Corp. ) ) ) Electronic Equipment, Instruments & Components Trimble Navigation Ltd. ) ) Energy Equipment & Services Core Laboratories NV (a) ) ) Food & Staples Retailing Costco Wholesale Corp. ) ) Sprouts Farmers Market, Inc. ) ) United Natural Foods, Inc. ) ) Whole Foods Market, Inc. ) ) ) Food Products General Mills, Inc. ) ) Hershey Co. ) ) The accompanying notes are an integral part of these consolidated financial statements. 32 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Food Products (Continued) JM Smucker Co. ) $ ) McCormick & Co, Inc. ) ) Mead Johnson Nutrition Co. ) ) Pilgrim’s Pride Corp. ) ) ) Health Care Equipment & Supplies Hologic, Inc. ) ) IDEXX Laboratories, Inc. ) ) Intuitive Surgical, Inc. ) ) Varian Medical Systems, Inc. ) ) ) Health Care Providers & Services Brookdale Senior Living, Inc. ) ) Henry Schein, Inc. ) ) ) Hotels, Restaurants & Leisure Hilton Worldwide Holdings, Inc. ) ) Las Vegas Sands Corp. ) ) Wynn Resorts Ltd. ) ) ) Household Durables Sekisui House Ltd. (a) ) ) Toll Brothers, Inc. ) ) ) Household Products Church & Dwight, Inc. ) ) Clorox Co. ) ) Colgate-Palmolive Co. ) ) Energizer Holdings, Inc. ) ) Procter & Gamble Co. ) ) ) Independent Power Producers and Energy Traders Calpine Corp. ) ) The accompanying notes are an integral part of these consolidated financial statements. 33 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Industrial Conglomerates Danaher Corp. ) $ ) Roper Industries, Inc. ) ) ) Insurance Aon PLC (a) ) ) Marsh & McLennan Companies, Inc. ) ) Torchmark Corp. ) ) Willis Group Holdings PLC (a) Internet & Catalog Retail Amazon.com, Inc. ) ) Tripadvisor, Inc. ) ) ) Internet Software & Services eBay, Inc. ) ) IT Services FleetCor Technologies, Inc. ) ) Visa, Inc. ) ) ) Life Sciences Tools & Services Waters Corp. ) ) Machinery Colfax Corp. ) ) PACCAR, Inc. ) ) Pentair PLC (a) ) ) Stanley Black & Decker, Inc. ) ) ) Media Charter Communications, Inc. ) ) Liberty Media Corp. ) ) News Corp. ) ) Scripps Networks Interactive, Inc. ) ) Sirius XM Holdings, Inc. ) ) Walt Disney Co. ) ) ) The accompanying notes are an integral part of these consolidated financial statements. 34 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Metals & Mining Rio Tinto PLC (a) ) $ ) Multi-Utilities NiSource, Inc. ) ) Wisconsin Energy Corp. ) ) ) Oil, Gas & Consumable Fuels Cabot Oil & Gas Corp. ) ) Cheniere Energy, Inc. ) ) Cobalt International Energy, Inc. ) ) CONSOL Energy, Inc. ) ) EQT Corp. ) ) ONEOK, Inc. ) ) Range Resources Corp. ) ) Southwestern Energy Co. ) ) Spectra Energy Corp. ) ) ) Pharmaceuticals Salix Pharmaceuticals, Inc. ) ) Professional Services IHS, Inc. ) ) Verisk Analytics, Inc. ) ) ) Real Estate Management & Development CBRE Group, Inc. ) ) Jones Lang LaSalle, Inc. ) ) ) Road & Rail Hertz Global Holdings, Inc. ) ) Semiconductors & Semiconductor Equipment Avago Technologies Ltd. ) ) Cree, Inc. ) ) Linear Technology Corp. ) ) SunEdison, Inc. ) ) ) The accompanying notes are an integral part of these consolidated financial statements. 35 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Software Adobe Systems, Inc. ) $ ) Concur Technologies, Inc. ) ) NetSuite, Inc. ) ) Nuance Communications, Inc. ) ) Red Hat, Inc. ) ) Workday, Inc. ) ) ) Specialty Retail Bed Bath & Beyond, Inc. ) ) CarMax, Inc. ) ) O’Reilly Automotive, Inc. ) ) Ross Stores, Inc. ) ) Tractor Supply Co. ) ) Urban Outfitters, Inc. ) ) ) Technology Hardware, Storage & Peripherals NCR Corp. ) ) Stratasys Ltd. (a) Textiles, Apparel & Luxury Goods PVH Corp. ) ) Under Armour, Inc. ) ) ) Trading Companies & Distributors Fastenal Co. ) ) MSC Industrial Direct Co., Inc. ) ) Sumitomo Corp. (a) ) ) United Rentals, Inc. ) ) WW Grainger, Inc. ) ) ) Water Utilities American Water Works Co., Inc. ) ) The accompanying notes are an integral part of these consolidated financial statements. 36 AURORA HORIZONS FUND Consolidated Schedule of Securities Sold Short (Continued) August 31, 2014 (Unaudited) Shares Value COMMON STOCKS (Continued) Wireless Telecommunication Services SBA Communications Corp. ) $ ) Sprint Corp. ) ) ) TOTAL COMMON STOCKS (Proceeds $22,169,819) ) EXCHANGE-TRADED FUNDS Consumer Discretionary Select Sector SPDR Fund ) ) Consumer Staples Select Sector SPDR Fund ) ) Energy Select Sector SPDR Fund ) ) Financial Select Sector SPDR Fund ) ) Health Care Select Sector SPDR Fund ) ) Industrial Select Sector SPDR Fund ) ) iShares US Real Estate ETF ) ) Materials Select Sector SPDR Fund ) ) Nomura ETF (a) ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) ) Technology Select Sector SPDR Fund ) ) Utilities Select Sector SPDR Fund ) ) Vanguard Energy ETF ) ) Vanguard FTSE Europe ETF ) ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $16,002,359) ) Principal Amount US GOVERNMENT NOTES/BONDS United States Treasury Bonds 3.375%, 05/15/2044 $ ) ) 3.125%, 08/15/2044 ) ) United States Treasury Notes 1.625%, 07/31/2019 ) ) 2.500%, 05/15/2024 ) ) 2.375%, 08/15/2024 ) ) TOTAL US GOVERNMENT NOTES/BONDS (Proceeds $3,551,533) ) TOTAL SECURITIES SOLD SHORT (Proceeds $41,723,711) $ ) (a) Foreign issued security. The accompanying notes are an integral part of these consolidated financial statements. 37 AURORA HORIZONS FUND Consolidated Schedule of Options Written August 31, 2014 (Unaudited) Contracts Value CALL OPTIONS Abbott Laboratories Expiration: January 2015, Exercise Price $42.00 ) $ ) Accenture PLC Expiration: January 2015, Exercise Price $87.50 ) ) American Express Co. Expiration: January 2015, Exercise Price $97.50 ) ) American International Group, Inc. Expiration: January 2015, Exercise Price $60.00 ) ) Apple, Inc. Expiration: January 2015, Exercise Price $625.00 ) ) Expiration: January 2015, Exercise Price $665.00 ) ) Bank of New York Mellon Corp. Expiration: January 2015, Exercise Price $40.00 ) ) Bed Bath & Beyond, Inc. Expiration: January 2015, Exercise Price $75.00 ) ) Berkshire Hathaway, Inc. Expiration: January 2015, Exercise Price $125.00 ) ) CarMax, Inc. Expiration: January 2015, Exercise Price $50.00 ) ) Chipotle Mexican Grill, Inc. Expiration: January 2015, Exercise Price $580.00 (2 ) ) Coach, Inc. Expiration: January 2015, Exercise Price $62.50 ) ) Coca-Cola Co. Expiration: January 2015, Exercise Price $45.00 ) ) Corning, Inc. Expiration: January 2015, Exercise Price $22.00 ) ) CVS Caremark Corp. Expiration: January 2015, Exercise Price $75.00 ) ) DIRECTV Expiration: January 2015, Exercise Price $77.50 ) ) Expeditors International of Washington, Inc. Expiration: January 2015, Exercise Price $47.50 ) ) Google, Inc. Expiration: January 2015, Exercise Price $1,230.00 (2 ) ) Kohl’s Corp. Expiration: January 2015, Exercise Price $62.50 ) ) Sinclair Broadcast Group, Inc. Expiration: December 2014, Exercise Price $40.00 ) ) SPDR S&P rust Expiration: December 2014, Exercise Price $187.00 (a) (5 ) ) Expiration: January 2015, Exercise Price $192.00 ) ) The accompanying notes are an integral part of these consolidated financial statements. 38 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2014 (Unaudited) Contracts Value CALL OPTIONS (Continued) Target Corp. Expiration: January 2015, Exercise Price $67.50 ) $ ) United Parcel Service, Inc. Expiration: January 2015, Exercise Price $110.00 ) ) Walgreen Co. Expiration: January 2015, Exercise Price $65.00 ) ) Walt Disney Co. Expiration: January 2015, Exercise Price $85.00 ) ) Wells Fargo & Co. Expiration: January 2015, Exercise Price $50.00 ) ) Whole Foods Market, Inc. Expiration: January 2015, Exercise Price $60.00 ) ) ) PUT OPTIONS Accenture PLC Expiration: January 2015, Exercise Price $72.50 ) ) American Express Co. Expiration: January 2015, Exercise Price $80.00 ) ) American International Group, Inc. Expiration: January 2015, Exercise Price $45.00 ) ) Bank of America Corp. Expiration: January 2015, Exercise Price $15.00 ) ) Bank of New York Mellon Corp. Expiration: January 2015, Exercise Price $30.00 ) ) Bed Bath & Beyond, Inc. Expiration: January 2015, Exercise Price $60.00 ) ) Berkshire Hathaway, Inc. Expiration: January 2015, Exercise Price $105.00 ) ) Boeing Co. Expiration: January 2015, Exercise Price $135.00 ) ) CarMax, Inc. Expiration: January 2015, Exercise Price $40.00 ) ) Chipotle Mexican Grill, Inc. Expiration: January 2015, Exercise Price $490.00 (5 ) ) Coach, Inc. Expiration: January 2015, Exercise Price $45.00 ) ) Consumer Discretionary Select Sector SPDR Fund Expiration: September 2014, Exercise Price $60.00 (a) ) ) Consumer Staples Select Sector SPDR Fund Expiration: September 2014, Exercise Price $40.00 (a) ) ) Corning, Inc. Expiration: January 2015, Exercise Price $15.00 ) ) The accompanying notes are an integral part of these consolidated financial statements. 39 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2014 (Unaudited) Contracts Value PUT OPTIONS (Continued) CVS Caremark Corp. Expiration: January 2015, Exercise Price $62.50 ) $ ) DIRECTV Expiration: January 2015, Exercise Price $62.50 ) ) Expiration: January 2016, Exercise Price $82.50 ) ) Energy Select Sector SPDR Fund Expiration: September 2014, Exercise Price $83.00 (a) (7 ) ) Expeditors International of Washington, Inc. Expiration: January 2015, Exercise Price $37.50 ) ) Financial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $20.00 (a) ) ) General Motors Co. Expiration: January 2015, Exercise Price $35.00 ) ) Google, Inc. Expiration: January 2015, Exercise Price $1,010.00 (2 ) ) Health Care Select Sector SPDR Fund Expiration: September 2014, Exercise Price $54.00 (a) ) ) Hertz Global Holdings, Inc. Expiration: January 2015, Exercise Price $22.00 ) ) Industrial Select Sector SPDR Fund Expiration: September 2014, Exercise Price $49.00 (a) ) ) iShares 20+ Year Treasury Bond ETF Expiration: September 2014, Exercise Price $100.00 (a) ) ) iShares MSCI EAFE ETF Expiration: October 2014, Exercise Price $58.00 (a) ) ) iShares MSCI Emerging Markets ETF Expiration: September 2014, Exercise Price $38.00 (a) ) ) Expiration: October 2014, Exercise Price $39.00 (a) ) ) iShares MSCI Germany ETF Expiration: January 2015, Exercise Price $28.00 (a) ) ) iShares MSCI Hong Kong ETF Expiration: September 2014, Exercise Price $16.00 (a) ) ) iShares MSCI South Korea Capped ETF Expiration: January 2015, Exercise Price $58.00 (a) ) ) iShares Russell 2000 ETF Expiration: September 2014, Exercise Price $105.00 (a) ) ) Expiration: September 2014, Exercise Price $108.00 (a) (5 ) ) Expiration: September 2014, Exercise Price $115.00 ) ) iShares US Real Estate ETF Expiration: September 2014, Exercise Price $64.00 (a) ) ) JPMorgan Chase & Co. Expiration: January 2015, Exercise Price $52.50 ) ) The accompanying notes are an integral part of these consolidated financial statements. 40 AURORA HORIZONS FUND Consolidated Schedule of Options Written (Continued) August 31, 2014 (Unaudited) Contracts Value PUT OPTIONS (Continued) Kohl’s Corp. Expiration: January 2015, Exercise Price $45.00 ) $ ) Materials Select Sector SPDR Fund Expiration: September 2014, Exercise Price $43.00 (a) ) ) Microsoft Corp. Expiration: January 2015, Exercise Price $37.00 ) ) National Oilwell Varco, Inc. Expiration: January 2015, Exercise Price $72.50 ) ) Sirius XM Holdings, Inc. Expiration: January 2015, Exercise Price $3.50 ) ) SPDR Barclays High Yield Bond ETF Expiration: January 2015, Exercise Price $39.00 (a) ) ) SPDR S&P rust Expiration: January 2015, Exercise Price $146.00 ) ) Expiration: October 2014, Exercise Price $170.00 (a) ) ) Sprint Corp. Expiration: January 2016, Exercise Price $5.00 ) ) Target Corp. Expiration: January 2015, Exercise Price $55.00 ) ) Technology Select Sector SPDR Fund Expiration: September 2014, Exercise Price $33.00 (a) ) ) Time Warner, Inc. Expiration: January 2016, Exercise Price $72.50 ) ) USG Corp. Expiration: January 2015, Exercise Price $27.00 ) ) Utilities Select Sector SPDR Fund Expiration: September 2014, Exercise Price $37.00 (a) ) ) Walgreen Co. Expiration: January 2015, Exercise Price $52.50 ) ) Wal-Mart Stores, Inc. Expiration: January 2015, Exercise Price $70.00 ) ) Wells Fargo & Co. Expiration: January 2015, Exercise Price $40.00 ) ) Whole Foods Market, Inc. Expiration: January 2015, Exercise Price $37.50 ) ) WisdomTree Japan Hedged Equity Fund Expiration: January 2015, Exercise Price $49.38 (a) TOTAL OPTIONS WRITTEN (Premiums Received $1,725,207) $ ) (a) All or a portion of this security is held by Aurora Horizons Fund CFC Ltd. The accompanying notes are an integral part of these consolidated financial statements. 41 AURORA HORIZONS FUND Consolidated Schedule of Open Futures Contracts August 31, 2014 (Unaudited) Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) 10 Year Commonwealth Treasury Bond Future Contract (a) 15 $ Sep-14 $ 90 Day Euro Future (a) Dec-15 ) 90 Day Euro Future (a) 3 Mar-16 (6 ) Coffee “C” Future (a) 5 Dec-14 Electrolytic Copper Future (a) 2 Dec-14 ) E-Mini DJIA Future (a) 13 Sep-14 E-mini S&P 500 Future (a) 11 Sep-14 Euro – Bund Future (a) 16 Sep-14 Euro STOXX 50 Future (a) 13 Sep-14 ) FTSE 100 Index Future (a) 2 Sep-14 Hang Seng Index Future (a) 8 Sep-14 ) NASDAQ 100 E-Mini Future (a) 10 Sep-14 Primary Aluminum Future (a) 4 Dec-14 Primary Aluminum Future (a) 2 Sep-14 Russell 2000 Mini Index Future (a) 3 Sep-14 SGX Japanese Government Bond Future (a) 19 Sep-14 SGX Nikkei 225 Future (a) 9 Sep-14 Three Month Euro Euribor Interest Rate Future (a) 81 Dec-15 Three Month Sterling Interest Rate Future (a) 59 Dec-15 Tokyo Price Index Future (a) 7 Sep-14 U.S. Treasury Long Bond Futures (a) 23 Dec-14 TOTAL FUTURES CONTRACTS PURCHASED $ $ Brent Crude Future (a) ) $ ) Oct-14 $ CAC 40 10 Euro Future (a) (6 ) ) Sep-14 ) CBT Wheat Future (a) (7 ) ) Dec-14 CME Ultra Long Term U.S. Treasury Bond Future (3 ) ) Dec-14 ) Corn Future – No. 2 Yellow (a) ) ) Dec-14 Cotton Future – No. 2 (a) (1 ) ) Dec-14 77 E-mini S&P 500 Future ) ) Sep-14 ) Gasoline Future (a) (2 ) ) Oct-14 ) German Stock Index Future (a) (2 ) ) Sep-14 ) Natural Gas Future (a) (4 ) ) Oct-14 ) Soybean Meal Future (a) (2 ) ) Dec-14 ) The accompanying notes are an integral part of these consolidated financial statements. 42 AURORA HORIZONS FUND Consolidated Schedule of Open Futures Contracts August 31, 2014 (Unaudited) Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) Soybean Oil Futures (a) (2 ) $ ) Dec-14 $ Tokyo Price Index Future (3 ) ) Sep-14 ) U.S. Treasury Long Bond Future (2 ) ) Dec-14 ) Wheat Future (a) (1 ) ) Dec-14 WTI Crude Future (a) (3 ) ) Oct-14 ) TOTAL FUTURES CONTRACTS SOLD $ ) $ ) TOTAL NET FUTURE CONTRACTS $ $ (a) Contract held by Aurora Horizons Fund CFC Ltd. The accompanying notes are an integral part of these consolidated financial statements. 43 AURORA HORIZONS FUND Consolidated Schedule of Open Forward Currency Contracts August 31, 2014 (Unaudited) Purchase Contracts: U.S. $ U.S. $ Forward Currency Value at Currency Value on Unrealized Counterparty Notional Expiration to be Aug. 31, to be Origination Appreciation of contract Amount Date Received Delivered Date (Depreciation) Morgan Stanley & Co., Inc. (a) 9/19/14 AUD USD $ ) Morgan Stanley & Co., Inc. (a) 9/19/14 CAD USD ) U.S. Bank 9/17/14 CHF USD ) Morgan Stanley & Co., Inc. (a) 9/19/14 CHF USD ) U.S. Bank 9/17/14 EUR USD ) Morgan Stanley & Co., Inc. (a) 9/19/14 EUR USD ) U.S. Bank 9/17/14 GBP USD ) Morgan Stanley & Co., Inc. (a) 9/19/14 GBP USD ) Morgan Stanley & Co., Inc. (a) 9/19/14 JPY USD ) Morgan Stanley & Co., Inc. (a) 9/19/14 MXN USD ) Morgan Stanley & Co., Inc. (a) 9/19/14 NZD USD ) U.S. Bank 9/17/14 SEK USD ) TOTAL PURCHASE CONTRACTS $ ) Sale Contracts: U.S. $ U.S. $ Forward Currency Value at Currency Value on Unrealized Counterparty Notional Expiration to be Aug. 31, to be Origination Appreciation of contract Amount Date Received Delivered Date (Depreciation) U.S. Bank 9/5/14 USD ) AUD ) $ ) Morgan Stanley & Co., Inc. (a) 9/19/14 USD ) AUD ) ) Morgan Stanley & Co., Inc. (a) 9/19/14 USD ) CAD ) ) U.S. Bank 9/5/14 USD ) CHF ) U.S. Bank 9/17/14 USD ) CHF ) Morgan Stanley & Co., Inc. (a) 9/19/14 USD ) CHF ) U.S. Bank 9/17/14 USD ) DKK ) U.S. Bank 9/5/14 USD ) EUR ) The accompanying notes are an integral part of these consolidated financial statements. 44 AURORA HORIZONS FUND Consolidated Schedule of Open Forward Currency Contracts (Continued) August 31, 2014 (Unaudited) Sale Contracts: (Continued) U.S. $ U.S. $ Forward Currency Value at Currency Value on Unrealized Counterparty Notional Expiration to be Aug. 31, to be Origination Appreciation of contract Amount Date Received Delivered Date (Depreciation) U.S. Bank 9/17/14 USD ) EUR ) $ Morgan Stanley & Co., Inc. (a) 9/19/14 USD ) EUR ) U.S. Bank 9/17/14 USD ) GBP ) Morgan Stanley & Co., Inc. (a) 9/19/14 USD ) GBP ) U.S. Bank 10/23/14 USD ) GBP ) U.S. Bank 9/17/14 USD ) JPY ) Morgan Stanley & Co., Inc. (a) 9/19/14 USD ) JPY ) Morgan Stanley & Co., Inc. (a) 9/19/14 USD ) MXN ) U.S. Bank 9/5/14 USD ) NOK ) Morgan Stanley & Co., Inc. (a) 9/19/14 USD ) NZD ) U.S. Bank 9/17/14 USD ) SEK ) TOTAL SALES CONTRACTS $ TOTAL NET FORWARD CONTRACTS $ (a) Contract held by Aurora Horizons Fund CFC Ltd. Abbreviations: AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona The accompanying notes are an integral part of these consolidated financial statements. 45 AURORA HORIZONS FUND Consolidated Schedule of Total Return Swaps August 31, 2014 (Unaudited) Pay/ Receive Total Return Payments Number on of Unrealized Reference Financing Notional Shares/ Appreciation Reference Entity (a)(b) Entity Rate Amount Units (Depreciation) 8x8, Inc. Receive % $ ) ) $ Abiomed, Inc. Receive % ) ) ) Accelerate Diagnostics, Inc. Receive % ) ) 0 Accretive Health, Inc. Receive % ) ) ) Amira Nature Foods Ltd. Receive % ) ) ) Angie’s List, Inc. Receive % ) ) Ani Pharmaceuticals, Inc. Receive % ) ) Aozora Bank NPV Pay % Arctic Cat, Inc. Receive % ) ) Astrazeneca PLC Pay % AT&T, Inc. Receive % ) ) Auxilium Pharmaceuticals, Inc. Receive % ) ) Banca Monte dei Paschi di Siena SpA Pay % ) Beacon Roofing Supply, Inc. Receive % ) ) BioCryst Pharmaceuticals, Inc. Receive % ) ) ) BioDelivery Sciences International, Inc. Receive % ) ) ) Bio-Reference Laboratories, Inc. Receive % ) ) Boulder Brands, Inc. Receive % ) ) CARBO Ceramics, Inc. Receive % ) ) ) Cepheid, Inc. Receive % ) ) Comcast Corp. – Class A Receive % ) ) ) Constant Contact, Inc. Receive % ) ) DIRECTV Pay % Ebix, Inc. Receive % ) ) ) Encore Wire Corp. Receive % ) ) Exact Sciences Corp. Receive % ) ) ) HCI Group, Inc. Receive % ) ) ) iRobot Corp. Receive % ) ) iShares Russell 2000 ETF Receive % ) ) ) Itron, Inc. Receive % ) ) ) Keyware Holding Corp. Receive % ) ) Lorillard, Inc. Pay % ) The accompanying notes are an integral part of these consolidated financial statements. 46 AURORA HORIZONS FUND Consolidated Schedule of Total Return Swaps (Continued) August 31, 2014 (Unaudited) Pay/ Receive Total Return Payments Number on of Unrealized Reference Financing Notional Shares/ Appreciation Reference Entity (a)(b) Entity Rate Amount Units (Depreciation) MakeMyTrip Ltd. Receive % ) ) $ Mindray Medical International Ltd. Receive % ) ) ) MSCI Pan-Euro Receive % ) ) Netgear, Inc. Receive % ) ) NewLink Genetics Corp. Receive % ) ) ) Noodles & Co. Receive % ) ) Novadaq Technologies, Inc. Receive % ) ) Omeros Corp. Receive % ) ) ) Opko Health, Inc. Receive % ) ) ) Overstock.com, Inc. Receive % ) ) Raptor Pharmaceuticals Corp. Receive % ) ) ResMed, Inc. Receive % ) ) ) Reynolds American, Inc. Receive % ) ) ) Ruby Tuesday, Inc. Receive % ) ) Shire PLC Pay % Silicon Graphics International Corp. Receive % ) ) ) Smith & Nephew PLC Pay % ) Sony Financial Holdings, Inc. Pay % ) Staar Surgical Co. Receive % ) ) Stamps.com, Inc. Receive % ) ) Synergy Resources Corp. Receive % ) ) ) Tangoe, Inc. Receive % ) ) Time Warner Cable Pay % Trex Company, Inc. Receive % ) ) ) Universal Display Corp. Receive % ) ) ) Voxeljet AG Receive % ) ) ) XPO Logistics, Inc. Receive % ) ) ) Zeltiq Aesthetics, Inc. Receive % ) ) ) TOTAL NET TOTAL RETURN SWAPS $ (a) Morgan Stanley is the counterparty for these open total return swaps. (b) Reset monthly based on the terms of the contract. The accompanying notes are an integral part of these consolidated financial statements. 47 AURORA HORIZONS FUND Consolidated Schedule ofCredit DefaultSwaps August 31, 2014 (Unaudited) Interest Rate Premium Unrealized Expiration Received Notional Paid/ Appreciation Reference Entity (a) Date (Paid) Amount (Received) (Depreciation) Buy Protection Chesapeake Energy Corp. 6/20/19 )% $ $ ) $ ) 6.625%, 08/15/2020 The Hershey Co. 3/20/19 )% ) ) 4.850%, 08/15/2015 United States Steel Corp. 9/20/19 )% ) ) 6.650%, 06/01/2037 TOTAL BUY PROTECTION $ $ ) $ ) Sell Protection Advanced Micro Devices, Inc. 12/20/18 % $ ) $ ) $ 7.750%, 08/01/2020 Alcatel-Lucent 6/20/19 % ) ) 8.500%, 01/15/2016 Clear Channel Communications, Inc. 12/20/15 % ) ) 6.875%, 06/15/2018 General Motors Co. 12/20/18 % ) 4.875%, 10/02/2023 International Lease Finance Corp. 9/20/19 % ) 8.250%, 12/15/2020 New Look Bondco I PLC 6/20/19 % ) 8.750%, 05/14/2018 Realogy Group LLC 9/20/19 % ) 4.500%, 04/15/2019 Telecom Italia Spa 12/20/18 % ) ) 5.375%, 01/29/2019 Transocean, Inc. 9/20/19 % ) ) ) 7.375%, 04/15/2018 TRW Automotive, Inc. 9/20/19 % ) ) ) 7.250%, 03/15/2017 Wind Acquisition Finance S.A. 3/20/19 % ) 11.750%, 07/15/2017 Wind Acquisition Finance S.A. 6/20/19 % ) 11.750%, 07/15/2017 TOTAL SELL PROTECTION $ ) $ $ (a) Morgan Stanley is the counterparty for these open credit default swaps. The accompanying notes are an integral part of these consolidated financial statements. 48 (This Page Intentionally Left Blank.) 49 AURORA HORIZONS FUND Consolidated Statement of Assets and Liabilities August 31, 2014 (Unaudited) ASSETS Investments, at value (cost $192,598,485) $ Foreign Currency, at value (cost $1,409,489) Receivables: Investments sold Fund shares sold Dividends and interest Swap dividend and interest receivable Premiums paid on open swap contracts Unrealized appreciation on open swap contracts Unrealized appreciation on forward currency contracts Deposits at brokers for derivative instruments(1) Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received $1,725,207) Securities sold short, at value (proceeds received $41,723,711) Variation margin on futures contracts Payables: Investments purchased Fund shares redeemed Swap contracts To affiliates To distributor To adviser Dividends and interest on short positions Swap dividend and interest payable Unrealized depreciation on open swap contracts Unrealized depreciation on forward currency contracts Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment income Accumulated undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments Futures contracts Swap contracts Forward currency contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options NET ASSETS $ The accompanying notes are an integral part of these consolidated financial statements. 50 AURORA HORIZONS FUND Consolidated Statement of Assets and Liabilities (Continued) August 31, 2014 (Unaudited) Class A Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, minimum offering, and redemption price per share(2) $ Maximum offering price per share (net asset value per share divided by 0.9425)(3) $ Class C Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share(4) $ Class Y Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share $ Serves as collateral for securities sold short and derivative instruments including forwards, futures, swaps and options. A contingent deferred sales charge (“CDSC”) of up to 1.00% may be charged on shares redeemed within eighteen months of purchase. The CDSC only applies to purchases of $1,000,000 or more. Reflects a maximum sales charge of 5.75%. A CDSC of 1.00% may be charged on shares redeemed within twelve months of purchase. The accompanying notes are an integral part of these consolidated financial statements. 51 AURORA HORIZONS FUND Consolidated Statement of Operations For the Six Months Ended August 31, 2014 (Unaudited) INVESTMENT INCOME Dividend income(1) $ Interest income TOTAL INVESTMENT INCOME EXPENSES Management fees Interest expense Administration and accounting fees Dividend expense Transfer agent fees and expenses Custody fees Distribution fees Federal and state registration fees Audit and tax fees Chief Compliance Officer fees Legal fees Reports to shareholders Trustees’ fees Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain (loss) on: Investments Futures contracts ) Swap contracts ) Forward currency contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options ) Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Swap contracts Forward currency contracts Securities sold short ) Foreign currency translation ) Purchased options ) Written options ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY NET INCREASE IN NET ASSETS FROM OPERATIONS $ Net of $46,137 in foreign withholding taxes and issuance fees. The accompanying notes are an integral part of these consolidated financial statements. 52 AURORA HORIZONS FUND Consolidated Statements of Changes in Net Assets Six Months Ended August 31, 2014 Period Ended (Unaudited) February 28, 2014(1) FROM OPERATIONS Net investment income (loss) $ $ ) Net realized gain (loss) on: Investments Futures contracts ) ) Swap contracts ) Forward currency contracts ) Securities sold short ) ) Foreign currency translation ) Purchased options ) ) Written options Net change in unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap contracts ) Forward currency contracts Securities sold short ) ) Foreign currency translation ) Purchased options ) ) Written options ) Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Class A Payments for shares redeemed – Class A ) ) Proceeds from shares sold – Class C Payments for shares redeemed – Class C ) ) Proceeds from shares sold – Class Y Payments for shares redeemed – Class Y ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ The Fund commenced operations on March 27, 2013. The accompanying notes are an integral part of these consolidated financial statements. 53 AURORA HORIZONS FUND Consolidated Financial Highlights – Class A Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended August 31, 2014 Period Ended (Unaudited) February 28, 2014(1) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments and foreign currency Total from investment operations Net Asset Value, End of Period $ $ Total return(3)(4) % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets:(5) Before waivers and reimbursements of expenses % % Excluding dividend and interest expense on short positions % % After waivers and reimbursements or recoupment of expenses % % Excluding dividend and interest expense on short positions % % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(5)(6) )% )% After waivers and reimbursements or recoupment of expenses )% )% Portfolio turnover rate(4)(7) % % The Fund commenced operations on March 27, 2013. Per share net investment loss was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Based on net asset value, which does not reflect the applicable sales charges. Not annualized. Annualized. The net investment loss ratios include dividend and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. Less than 0.5 cents per share. The accompanying notes are an integral part of these consolidated financial statements. 54 AURORA HORIZONS FUND Consolidated Financial Highlights – Class C Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended August 31, 2014 Period Ended (Unaudited) February 28, 2014(1) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment loss(2) ) ) Net realized and unrealized gain on investments and foreign currency Total from investment operations Net Asset Value, End of Period $ $ Total return(3)(4) % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets:(5) Before waivers and reimbursements of expenses % % Excluding dividend and interest expense on short positions % % After waivers and reimbursements or recoupment of expenses % % Excluding dividend and interest expense on short positions % % Ratio of net investment loss to average net assets:(5)(6) Before waivers and reimbursements of expenses )% )% After waivers and reimbursements or recoupment of expenses )% )% Portfolio turnover rate(4)(7) % % Fund commenced operations on March 27, 2013. Per share net investment loss was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Based on net asset value, which does not reflect the applicable sales charges. Not annualized. Annualized. The net investment loss ratios include dividend and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these consolidated financial statements. 55 AURORA HORIZONS FUND Consolidated Financial Highlights – Class Y Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended August 31, 2014 Period Ended (Unaudited) February 28, 2014(1) Net Asset Value, Beginning of Period $ $ Income (loss from investment operations: Net investment income (loss)(2) ) Net realized and unrealized gain on investments and foreign currency Total from investment operations Net Asset Value, End of Period $ $ Total return(3)(4) % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets:(5) Before waivers and reimbursements of expenses % % Excluding dividend and interest expense on short positions % % After waivers and reimbursements or recoupment of expenses % % Excluding dividend and interest expense on short positions % % Ratio of net investment income (loss) to average net assets:(5)(6) Before waivers and reimbursements of expenses % )% After waivers and reimbursements or recoupment of expenses % )% Portfolio turnover rate(4)(7) % % Fund commenced operations on March 27, 2013. Per share net investment loss was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The net investment loss ratio include dividend and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these consolidated financial statements. 56 AURORA HORIZONS FUND Consolidated Notes to Financial Statements August 31, 2014 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Aurora Horizons Fund (the “Fund”) represents a distinct non-diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to preserve capital while generating consistent long-term capital growth with moderate volatility and moderate directional exposure to global equity and bond markets.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the fund in which shares are held.The Trust has designated three classes of Fund shares: Class A, Class C and Class Y.The three classes differ principally in their respective distribution expense arrangements as well as their respective sales fee arrangements.All classes of shares have identical rights to earnings, assets and voting privileges, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes.Class A shares are subject to an initial maximum sales charge of 5.75% imposed at the time of purchase.The sales charge declines as the amount purchased increases in accordance with the Fund’s prospectus.Class A shares are subject to a contingent deferred sales charge for purchases made at or above the $1,000,000 breakpoint that are redeemed within eighteen months of purchase.Class C shares are subject to a contingent deferred sales charge (CDSC) for redemptions made within twelve months of purchase, in accordance with the Fund’s prospectus.The contingent deferred sales charge is 1.00% of the lesser of the original purchase price or the value of shares being redeemed.Class Y shares are no-load shares.The Fund became effective and commenced operations on March 27, 2013.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Aurora Investment Management L.L.C. (the “Adviser”), the Fund’s investment adviser. The financial statements include the accounts of Aurora Horizons Fund CFC Ltd. (the “Subsidiary”), a wholly-owned and controlled subsidiary of the Fund.All intercompany accounts and transactions have been eliminated in consolidation.The Fund may invest up to 25% of its total assets in its Subsidiary.The Subsidiary acts as an investment vehicle in order to invest in commodity-linked derivative instruments consistent with theFund’s investment objectives and policies.As of August 31, 2014 the Subsidiary’s net assets were $14,576,638, which represented 7% of theFund’s net assets. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the consolidated financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). 57 AURORA HORIZONS FUND Consolidated Notes to Financial Statements (Continued) August 31, 2014 (Unaudited) a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange, including options and futures contracts, is valued at its last sale price on that exchange on the date as of which assets are valued.Swap agreements, such as credit default swaps, total return swaps, interest rate swaps and currency swaps, are priced by an approved independent pricing service.When the security is listed on more than one exchange, the Fund will use the price on the exchange that the Fund generally considers to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and ask prices on such day and will generally be classified as Level 2.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts on the date of valuation. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.The Fund’s Pricing Services use multiple valuation techniques to determine fair value.In instances where sufficient market activity exists, the Pricing Services may utilize a market-based approach through which quotes from market makers are used to determine fair value.In instances where sufficient market activity may not exist or is limited, the Pricing Services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value, and these securities generally will be classified as Level 2. Warrants are valued at the last sale price at the close of the exchange on which the security is primarily traded.Fixed income securities including asset backed securities, corporate bonds, defaulted bonds, 144A securities, municipal bonds, US Treasury Bonds and bank loans are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value 58 AURORA HORIZONS FUND Consolidated Notes to Financial Statements (Continued) August 31, 2014 (Unaudited) hierarchy.Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date.Short-term debt securities which have a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and the option will generally be classified as Level 2. Over-the-counter financial derivative instruments, such as forward currency contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.These contracts are normally valued on the basis of broker-dealer quotations or a Pricing Service at the settlement price determined by the relevant exchange.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a Pricing Service using a series of techniques, including simulation pricing models.The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates.Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Consolidated Statement of Assets and Liabilities.Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs.Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy.In the event the Adviser determines that the price of a swap calculated in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value pricing procedures. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 59 AURORA HORIZONS FUND Consolidated Notes to Financial Statements (Continued) August 31, 2014 (Unaudited) also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2014: Level 1 Level 2 Level 3(2) Total Assets Common Stocks(1) $ $
